Order, entered on June 9, 1969, denying defendant’s motion to vacate or modify plaintiff’s demand for a bill of particulars, and to strike his complaint for failure to serve proper answers to written interrogatories, affirmed, with $30 costs and disbursements to the plaintiff-respondent. As this court stated in Baumgarten v. Lear (26 A D 2d 932) : “ Litigators would be well-advised not to spend their time or the court’s on appeals that will not affect any substantial interest”. Concur — Capozzoli, J. P., McGivern, Markewich and Nunez, JJ.; McNally, J., dissents in the following memorandum: I vote to modify the order entered June 9, 1970 to the extent of striking from plaintiff’s demand for a bill of particulars the following items: 6(a), 6(b), 7(d), 8(d), 11(a), (b) and (e). These items call for the disclosure of evidentiary detail which is not the office of. a bill of particulars. (U.M.&M. Fin. Corp. v. Hirsch, 16 A D 2d 770; McCullen, Bills of Particulars, §§ 47-48, and cases cited.)